FILED
                            NOT FOR PUBLICATION                             JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FELIPE DE JESUS DE LA CRUZ                       No. 08-71222
GALVAN,
                                                 Agency No. A097-866-462
              Petitioner,

  v.                                             MEMORANDUM *

MICHAEL B. MUKASEY, Attorney
General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Felipe de Jesus de la Cruz Galvan, a native and citizen of Mexico, petitions

for review of the decision of the Board of Appeals denying his motion to reopen




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the underlying denial of his application for cancellation of removal, based on his

application for relief under the Convention Against Torture (“CAT).

       Petitioner’s claim for protection under CAT failed to present evidence of

changed country conditions in Mexico that are material to petitioner and his

circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); Nuru v. Gonzales, 404 F.3d 1207,

1216 (9th Cir. 2005) (holding that CAT applicant must establish that it is more

likely than not that he would be tortured if removed to his native country).

Petitioner therefore failed to establish prima facie eligibility for protection under

CAT.

       We lack jurisdiction to review petitioner’s contention that he is entitled to

asylum and withholding of removal because he failed to raise this contention

before the BIA and he thereby failed to exhaust his administrative remedies. See 8

U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

Moreover, petitioner’s claim - that he was entitled to asylum and withholding relief

based on being a Mexican alien who would be targeted upon returning home from

the United States - lacks merit because this does not qualify as a cognizable social

group, and thus, could not support a grant of asylum or withholding of relief. See




                                           2                                     08-71222
Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010).

     PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       3                           08-71222